EATON VANCE MUNICIPALS TRUST Two International Place Boston, MA 02110 Telephone: (617) 482-8260 Fax: (617) 338-8054 CERTIFICATION Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and Regulation S-T, Eaton Vance Municipals Trust (the "Registrant") (1933 Act File No. 33-572) certifies (a) that the form of prospectuses and statements of additional information used with respect to the following series of the Registrant, do not differ materially from those contained in Post-Effective Amendment No. 123 (Amendment No. 123) to the Registrant's Registration Statement on Form N-1A, and (b) that Amendment No. 123 was filed electronically with the Securities and Exchange Commission (Accession No. 0000940394-10-000076) on January 28, 2010: Eaton Vance California Municipal Income Fund Eaton Vance Massachusetts Municipal Income Fund Eaton Vance National Municipal Income Fund Eaton Vance New York Municipal Income Fund Eaton Vance Ohio Municipal Income Fund Eaton Vance Rhode Island Municipal Income Fund (collectively the Funds) EATON VANCE MUNICIPALS TRUST By: /s/ Maureen A. Gemma Maureen A. Gemma, Esq. Secretary Date: February 4, 2010
